LOKEN, Circuit Judge,
concurring, joined by BEAM, Circuit Judge.
The dispositive issue on appeal reaches this court in an unusual posture, which leads me to explain the reasons why I join Judge Fagg’s majority opinion.
In Johnson v. Railway Express Agency, 421 U.S. 454, 459-460, 95 S.Ct. 1716, 1720, 44 L.Ed.2d 295 (1975), a wrongful termination case, the Supreme Court stated, “Although this Court has not specifically so held, it is well settled among the Federal Courts of Appeals — and we now join them — that § 1981 affords a federal remedy against discrimination in private employment on the basis of race.” In Runyon v. McCrary, 427 U.S. 160, 168, 96 S.Ct. 2586, 2593, 49 L.Ed.2d 415 (1976), the Court described this aspect of Johnson as “well established,” despite Justice White’s argument in dissent that the above statement in Johnson was dictum, 427 U.S. at 214, 96 S.Ct. at 2615.
In the course of explicitly deciding not to overrule Runyon, the Patterson majority twice cited Johnson uncritically, 109 S.Ct. at 2370, 2375. Even more significantly, in criticizing the Patterson holding that there is no § 1981 cause of action for racially discriminatory harassment in employment, Justice Brennan in dissent observed that the majority had limited § 1981 to protecting only “refusals to contract ... and ... discriminatory decisions to discharge,” 109 S.Ct. at 2388 (emphasis added); the *949majority opinion, which responded to other portions of Justice Brennan’s dissent, did not take issue with this observation.
As Judge Fagg notes, nine other circuits have now concluded that Patterson eliminated the "well established” cause of action under § 1981 for racially discriminatory employment discharges. However, in my view none of these decisions paid sufficient heed to the contrary decision in Johnson and to the Supreme Court's failure to state in Patterson, if such were intended, that Johnson was being overruled even though Runyon was not. Therefore, prior to the Supreme Court’s latest actions, I was inclined to believe that our panel decision in Brown Group was correct in adhering to the long line of cases recognizing a § 1981 cause of action for racially discriminatory discharges, even though the Supreme Court had twice noted after Patterson that this is an open question. Lytle v. Household Mfg., Inc., 494 U.S. 545, 110 S.Ct. 1331, 1336 n. 3, 1337, 108 L.Ed.2d 504 (1990); Jett v. Dallas Ind. School Dist., 491 U.S. 701, 109 S.Ct. 2702, 105 L.Ed.2d 598 (1989).
However, the Supreme Court has now remanded Brown Group for reconsideration in light of our opinion in this case and simultaneously has denied the petition for certiorari from the Seventh Circuit’s contrary decision in McKnight v. General Motors Corp. By these actions, I conclude that the Supreme Court has made it unmistakably clear that it did intend in Patterson to overrule Johnson, a step that only the Supreme Court may of course take.
Reasonable judges may differ as to the proper interpretation of § 1981. But with a statute such as this that has been the subject of frequent and not altogether consistent Supreme Court interpretation, it is our task to follow that Court’s latest pronouncement unless and until Congress chooses to amend the statute. In this case, that task has led the majority to conclude that the Supreme Court has impliedly overruled one of its prior decisions. This is a conclusion that I would not expect to come to very often, but here I believe it is well justified.